DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendment filed on 08/12/2021.
Claims 1-20 are pending. Claims 1, 13, 16, 19 have been amended. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-6, 9, 13-15, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US-20160064959-A1, hereinafter Jung), in view of Bell et al. (US 20160013678 A1 hereinafter Bell)

Regarding Claim 1, Jung teaches an electronic device (Jung, Fig. 1, an electronic device 100) comprising: 
a battery (Jung, Fig, 1, Element 190 Battery); 
a display (Jung, Fig. 1, Element 110 Display Unit); 
(Jung, Fig. 1, Element 140 Controller); and
a memory (Jung, Fig. 1, Element 160, Storage Unit), wherein the memory stores instructions which, when executed, cause the at least one processor to (Jung, Paragraph [0178], [0179], instructions may be stored on one or more non-transitory processor readable mediums; the computer readable code is stored and executed in a distributed fashion): 
based on a charging start event being detected, identify a charging scheme for the battery and a state of the display (Jung, Paragraph [0158], After initializing the setting, the electronic device 100 may perform a function of charging the battery 190 again starting from operation; [0012], a quick charging mode or a normal charging mode is selected and a battery can be charged based on the selected mode <read on charging scheme >); 
in response to the charging scheme being a first charging scheme, display a graphic object on the display using a first display scheme indicating the first charging scheme based on the state of the display (Jung, Paragraph [0041], the display 110 may display a user interface indicating a charging mode <read on first charging scheme> while the electronic device 100; the electronic device 100 may display a symbol <read on graphic object>, a figure an icon, or a drawing, which indicates that the battery 190 is being charged); and 
in response to the charging scheme being a second charging scheme, display the graphic object on the display using a second display scheme indicating the second charging scheme based on the state of the display (Jung, Paragraph [0135], [0136],  When the external power supply device 200 supports the quick charging mode <read on second charging scheme>, the electronic device 100 may perform operation 430; In operation 430, the electronic device 100 may charge the battery 190 in the quick charging mode. [0166], the electronic device 100 may display a user interface 810a or 820a indicating that the quick charging is performed).
Jung does not explicitly disclose but Bell teaches wherein the graphic object is displayed overlapping an application execution screen including a plurality of application icons corresponding to applications executable in response to a user input selecting an application icon and a part of the application execution screen other than the graphic object is displayed transparently based at least on the state of the display being an application execution state (Bell, Paragraph [0061], [0062], Wireless power charging UI 500 may also include a charging area 508 which may display icons that represent the different client devices ; User may drag and drop <read on user input> a client device 504 from the charge off area 502 into the charging area 508 in order to begin charging a device <read on applications executable> client device 504 icon may be surrounded by a flashing or pulsating halo when the device is receiving power. the charge level 506 icon may be flashing. the client device 504 may include transparent overlapped text <read on graphic object> such as a message reading "Charging").
Bell and Jung are analogous since both of them are dealing with controlling charging devices. Jung provided a way of providing different charging modes for the charging device Jung provided a way of controlling charging device by displaying the text by superimposing on the icons of the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 

Regarding Claim 2, the combination of Jung and Bell teaches the invention in claim 1.
Jung further teaches wherein the first display scheme includes a scheme in which at least one of a first movement speed related to the first charging scheme, a color of the graphic object, or a color effect of the graphic object changes, and the second display scheme includes a scheme in which at least one of a second movement speed related to the second charging scheme, the color of the graphic object, or the color effect of the graphic object changes (Jung, Paragraph [0167], the dynamically varying interface 820a is not standardized, and may have various different forms (for example, various shapes, sizes, movement directions, movement traces, movement speeds, colors, and the like). The electronic device 100 may display different amounts or movement speeds of the water drops or bubble shapes according to charging mode; it is noted since the color is change dynamically, the original color before movement change is treated as first movement speed and based on first charging scheme the color after movement change is treated as second movement and based second charging scheme).

Regarding Claim 3, the combination of Jung and Bell teaches the invention in claim 1.
Jung further teaches wherein the first charging scheme is configured to support a first charging speed and the second charging scheme is configured to support a second charging speed, the first charging speed being faster than the second charging speed (Jung, Paragraph [0012], According to an electronic device, a charging control method of an electronic device; a quick charging mode <read on second charging scheme> or a normal charging mode <read on first charging scheme> is selected and a battery can be charged based on the selected mode. [0141], the user interface may be a dynamically varying user interface having different change speeds according to the charging mode. [0167], making the amount or range of the varying user interface 820a greater or making the movement speed of the varying user interface 820a faster in the quick charging mode compared to the normal charging mode).

Regarding Claim 5, the combination of Jung and Bell teaches the invention in claim 1.
Jung further teaches wherein the instructions, when executed, cause the at least one processor to: display the graphic object on a currently displayed screen based on the state of the display being a screen-on state (Jung, Paragraph [0012], [0046], System support that a user can select a quick charging mode or a normal charging mode through a user interface on the display of the electronic device, and a guide popup window is displayed when entering the quick charging mode).

Regarding Claim 6, the combination of Jung and Bell teaches the invention in claim 5.
Jung further teaches wherein the instructions, when executed, cause the at least one processor to: turn on an entire display and display the graphic object on the currently displayed screen based the state of the display being a screen-off state (Jung, Paragraph [0012], [0041], [0105],  a user can select a normal mode or a quick charging mode through a user interface on the display of the electronic device, and a guide popup window is displayed when entering the quick charging mode;  the charging control module 181 may determine whether the screen of the electronic device 100 is turned off. The charging control module 181 may make a control to conduct the quick charging only when the screen of the electronic device 100 is turned off. the electronic device 100 may display a symbol, a figure an icon, or a drawing, which indicates that the battery 190 is being charged, or a text, a phrase, or a figure, which indicates a charging mode)


Regarding Claim 8, the combination of Jung and Bell teaches the invention in claim 5.
Jung does not explicitly disclose but Bell teaches wherein the instructions, when executed, cause the at least one processor to: display the graphic object overlapping an application execution screen and display a part of the application execution screen other than the graphic object transparently based on the currently displayed screen (Bell, Paragraph [0012], [0061], [0062],  A user may also drag a device icon from either charge-off area or charging area to the automatic-charge area of the view screen. Wireless power charging UI 500 may also include a charging area 508 which may display icons that represent the different client devices ; in order to begin charging a device <read on applications executable> client device 504 icon may be surrounded by a flashing or pulsating halo when the device is receiving power. the charge level 506 icon may be flashing. the client device 504 may include transparent overlapped text <read on graphic object> such as a message reading "Charging").
As explained in rejection of claim 1, the obviousness for combining of overlaying graphic object of Bell into Jung is provided above.

Regarding Claim 9, the combination of Jung and Bell teaches the invention in claim 1.
Jung further teaches wherein the instructions, when executed, cause the at least one processor to: notify a charging state by continuously displaying of a plurality of images based on the state of the display being a power-off state (Jung, Paragraph [0041], when the electronic device 100 is turned off, the display unit 110 may display a dynamic user interface. the display unit 110 may display a movable user interface showing different speeds or different amounts ( or ranges) depending on the charging mode).

Regarding Claim 13, it recites limitations similar in scope to the limitations of Claim 1 but as a method and the combination of Jung and Bell teaches all the limitations as of Claim 1. Therefore is rejected under the same rationale.

Regarding Claim 14, it recites limitations similar in scope to the limitations of Claim 2 and therefore is rejected under the same rationale.

Regarding Claim 15, it recites limitations similar in scope to the limitations of Claim 3 and therefore is rejected under the same rationale.

Regarding Claim 19, it recites limitations similar in scope to the limitations of claim 1 and the combination of Jung and Bell teaches all the limitations as of Claim 1. And Jung discloses these features can be implemented on a computer readable storage medium (Jung, Fig. 1, Paragraph [0178], [0179], Certain aspects of the present disclosure can also be embodied as computer readable code on a non-transitory computer readable recording medium. The processor readable mediums can also be distributed over network coupled computer systems so that the instructions are stored and executed in a distributed fashion. In addition, functional computer programs, instructions, and instruction segments for accomplishing the present disclosure can be easily construed by programmers skilled in the art to which the present disclosure pertains).

Regarding Claim 20, it recites limitations similar in scope to the limitations of Claim 2 and therefore is rejected under the same rationale.


Claim(s) 4, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US-20160064959-A1, hereinafter Jung), in view of Bell et al. (US 20160013678 A1 hereinafter Bell) as applied to Claims 1 above, further in view of Ha et al. (US-20180123379-A1, hereinafter Ha)

Regarding Claim 4, the combination of Jung and Bell teaches the invention in claim 1.
Jung further teaches wherein the instructions, when executed, cause the at least one processor to: activate a partial region of the display and display the graphic object on the activated partial region (Jung, Paragraph [0041], the electronic device 100 may display a symbol <read on graphic object>, a figure an icon, or a drawing, which indicates that the battery 190 is being charged; The display unit 110 may display another user interface <read on partial region> (for example, a screen showing the charging) indicating the charging mode according to whether the electronic device 100 is turned on), 
Jung does not explicitly disclose based on the state of the display being an always-on-display (AOD) state 
But Ha teaches wherein the instructions, when executed, cause the at least one processor to: activate a partial region of the display… based on the state of the display being an always-on-display (AOD) state (Ha, Paragraph [0147], FIGS. llA and 11B are views illustrating user interfaces for displaying wireless charging progress in an always on display (AOD); Using the AOD function, a display may display content in at least a partial area of the display even when the electronic device operates in the low power mode).
Ha and Jung are analogous since both of them are dealing with controlling charging devices. Jung provided a way of providing different charging modes for the charging device Ha provided a way of controlling charging device that supporting always on display. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate AOD taught by Ha into modified invention of Jung such that during the process of battery charging, system will be able to support charging even when a first electronic device is powered off or have entered a low-power mode which increase the functionality of the charging device.

Regarding Claim 16, the combination of Jung and Bell teaches the invention in claim 13.
Jung further teaches wherein the state of the display comprises [[ an always-on-display (AOD) state, ]] a screen-on state, the application execution state, and a power-off state  (Jung, Paragraph [0041], [0047], [0138], The sensor unit 130 may measure a physical quantity or detect an operating state of the electronic device 100; when the electronic device 100 is turned off, the display unit 110 may display a dynamic user interface. the display unit 110 may display a movable user interface showing different speeds or different amounts ( or ranges) depending on the charging mode; he electronic device 100 may charge the battery 190 in the quick charging mode in the state where the screen is turned off and charge the battery 190 in the normal charging mode in a state where the screen is turned on.).
Jun does not explicitly disclose but Ha teaches the state of the display comprises an always-on-display (AOD) state (Ha, Paragraph [0147], FIGS. llA and 11B are views illustrating user interfaces for displaying wireless charging progress in an always on display (AOD); Using the AOD function, a display may display content in at least a partial area of the display even when the electronic device operates in the low power mode).
Ha and Jung are analogous since both of them are dealing with controlling charging devices. Jung provided a way of providing different charging modes for the charging device. Ha provided a way of controlling charging device that supporting always on display. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate AOD taught by Ha into modified invention of Jung such that during the process of battery charging, system will be able to support charging even when a first electronic device is powered off or have entered a low-power mode which increase the functionality of the charging device.


Regarding Claim 17, it recites limitations similar in scope to the limitations of Claim 4 and therefore is rejected under the same rationale.


Claim(s) 7, 10-12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US-20160064959-A1, hereinafter Jung), in view of Bell et al. (US 20160013678 A1 hereinafter Bell) as applied to Claims 1, 13, 19 above respectively, further in view of Behzadi et al. (US-20180351373-A1, hereinafter Behzadi)

Regarding Claim 7, the combination of Jung and Bell teaches the invention in claim 5.
Jung does not explicitly disclose but Behzadi teaches wherein the instructions, when executed, cause the at least one processor to: display the graphic object overlapping a locked screen based on the currently displayed screen being the locked screen (Behzadi, Paragraph [0221], [0231], An indication of charging status is visually overlaid on the interface of an active application, while a display 612 is inactive, a primary device 610 receives a user input 651, and in response to receiving a user input 651, the primary device 610 displays an indication of charging status for a primary device 610).
Behzadi and Jung are analogous since both of them are dealing with controlling charging devices. Jung provided a way of providing different charging modes for the charging device Behzadi provided a way of controlling charging device that providing visual overlay object on screen indicating charging status for different charging mode. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate visual object 

Regarding Claim 10, the combination of Jung and Bell teaches the invention in claim 1.
Jung does not explicitly disclose but Behzadi teaches wherein the instructions, when executed, are configured to cause the at least one processor to: notify a charging state using a display scheme wherein at least one of a color of or flickering of an edge light of the electronic device changes (Behzadi, Paragraph  [0229], animation for removing charge status indicator 642 that highlights (e.g., blinks) charge status indicator 642 (FIG. 6T) and then provides the visual effect that charge status indicator 642 disappears (FIG. 6U).
Behzadi and Jung are analogous since both of them are dealing with controlling charging devices. Jung provided a way of providing different charging modes for the charging device Behzadi provided a way of controlling charging device that providing blinking effect to indicating charging mode change. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate blinking update status taught by Behzadi into modified invention of Jung such that during the process of battery charging, system will 

Regarding Claim 11, the combination of Jung and Bell teaches the invention in claim 1.
Jung does not explicitly disclose but Behzadi teaches wherein the instructions, when executed, cause the at least one processor to remove the displayed graphic object after an elapse of a preset time (Behzadi, Paragraph [0221], [0229], provides charge status information periodically by lighting  up display 612 at regular intervals to show charge information ( e.g., display is activated at predetermined intervals of time to display charge status interface 640); FIGS. 6T-6U illustrate an exemplary animation for removing charge status indicator 642 that highlights (e.g., blinks) charge status indicator 642 (FIG. 6T) and then provides the visual effect that charge status indicator 642 disappears (FIG. 6U)).
Behzadi and Jung are analogous since both of them are dealing with controlling charging devices. Jung provided a way of providing different charging modes for the charging device Behzadi provided a way of controlling charging device that providing time controlled blinking effect to indicating charging mode change. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate time controlled blinking update status taught by Behzadi into modified invention of Jung such that during the process of battery charging, system will be able to notify user when the charging mode change by 

Regarding Claim 12, the combination of Jung and Bell teaches the invention in claim 1.
Jung further teaches wherein the instructions, when executed, cause the at least one processor to control a color [[ , a brightness, or a transparency ]] of the graphic object to be changed based on a setting (Jung, Paragraph [0167], the dynamically varying interface 820a is not standardized, and may have various different forms (for example, various shapes, sizes, movement directions, movement traces, movement speeds, colors, and the like). The electronic device 100 may display different amounts or movement speeds of the water drops or bubble shapes according to charging mode)
Jung does not explicitly disclose but Behzadi teaches wherein the instructions, when executed, cause the at least one processor to control a color, a brightness, or a transparency of the graphic object to be changed based on a setting (Behzadi, Paragraph [0073], Graphics module 132 includes various known software components for rendering and displaying graphics on touch screen 112 or other display, including components for changing the visual impact (e.g., brightness, transparency, saturation, contrast, or other visual property) of graphics that are displayed; As used herein, the term "graphics" includes any object that can be displayed to a user, including, without limitation, text, web pages, icons (such as user-interface objects including soft keys).
Behzadi and Jung are analogous since both of them are dealing with controlling charging devices. Jung provided a way of providing different charging modes for the charging device Behzadi provided a way of controlling charging device that providing ability to change the intensity of brightness or transparency of the graphic object while providing the information for the charging status of different charging mode. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate controlling transparency and/or brightness taught by Behzadi into modified invention of Jung such that during the process of battery charging, system will be able to dynamically adjust the brightness and/or transparency based on the user control which increase the flexibility of the system at the same time provide the visual impact by adjusting the transparency which even easier for user to see when using the charging device which enhance the system by providing more convenient visually effect of charging status. 

Regarding Claim 18, the combination of Jung and Bell teaches the invention in claim 16.
Jung does not explicitly disclose but Behzadi teaches wherein based on the state of the display being any one of the screen-on state or the application execution state, the graphic object is displayed overlapping the currently displayed screen (Behzadi, Paragraph [0221], [0231], An indication of charging status is visually overlaid on the interface of an active application, while a display 612 is inactive, a primary device 610 receives a user input 651, and in response to receiving a user input 651, the primary device 610 displays an indication of charging status for a primary device 610; Paragraph [0073], Graphics module 132 includes various known software components for rendering and displaying graphics on touch screen 112 or other display, including components for changing the visual impact (e.g., brightness, transparency, saturation, contrast, or other visual property) of graphics that are displayed; As used herein, the term "graphics" includes any object that can be displayed to a user, including, without limitation, text, web pages, icons (such as user-interface objects including soft keys).
Behzadi and Jung are analogous since both of them are dealing with controlling charging devices. Jung provided a way of providing different charging modes for the charging device Behzadi provided a way of controlling charging device that providing visual overlay object on screen indicating charging status for different charging mode. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate visual object overlaid taught by Behzadi into modified invention of Jung such that during the process of battery charging, system will be able to visually overlaying graphic objects on screen to provide indication of charging status for different charging mode which increase the visibility of the device charging status and easier for user to see when using the charging device which enhance the system by providing more convenient visually effect of charging status. 

Response to Arguments
Applicant’s arguments with respect to claim 1, 13, 19, filed on 08/12/2021, with respect to rejection under 35 USC § 103 in regard to prior art does not teaches “the graphic object is displayed overlapping an application execution screen including a plurality of application icons corresponding to applications executable in response to a user input selecting an application icon and a part of the application execution screen other than the graphic object is displayed transparently based at least on the state of the display being an application execution state" have been considered but are moot in view of the new ground(s) of rejection. It has now been taught by the combination of prior art Jung and Bell.
In regard to Claims 2-12, 14-18, 20, they directly/indirectly depends on independent Claim 1, 13, 19 respectively. Applicant does not argue anything other than the independent claim 1, 13, 19. The limitations in those claims in conjunction with combination previously established as explained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/YuJang Tswei/Primary Examiner, Art Unit 2619